                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

ZACHARY BOUVIER TAYLOR,          *

      Petitioner,                *

vs.                              *
                                         CASE NO. 4:18-CV-257 (CDL)
WARDEN EDWARD PHILBIN,           *

      Respondent.                *


                             O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

May 24, 2019 is hereby approved, adopted, and made the Order of

the Court, including the denial of a certificate of appealability.

      The Court considered Petitioner’s objections to the Report

and Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 5th day of August, 2019.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA
